Citation Nr: 0904695	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  05-13 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right ankle.

2.  Entitlement to service connection for degenerative joint 
disease of the left hip.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to June 
2003.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama. 

The claims file was forwarded to the veteran's representative 
located at the Board for written argument prior to 
adjudication by the Board.  In a January 2009 statement, the 
representative did not provide argument and indicated that 
the local representative had not been given the opportunity 
to prepare a VA Form 646, Statement of Representative in an 
Appealed Case, and requested that the claim be returned to 
the RO.  Notations within the record indicate that the record 
does not include a VA Form 646 because there was no local 
representative at the RO "for some time."  The 
representative at the Board was given the opportunity to 
provide argument, but did not.  The Board will proceed with 
the appeal.  

The issue of entitlement to service connection for 
degenerative joint disease of the right ankle is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

There is no evidence of a left hip disorder in service or 
within one year after service and no competent medical 
evidence linking the veteran's current left hip disorder with 
his period of service; the record does not show a diagnosis 
of degenerative joint disease of the left hip.


CONCLUSION OF LAW

Service connection for degenerative joint disease of the left 
hip is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in May 2003.  Notice addressing the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim was sent in March 2006.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the claim 
was readjudicated in an October 2008 supplemental statement 
of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

VA has obtained the veteran's service treatment records, and 
private and VA records, and afforded the veteran physical 
examinations.  All known and available records relevant to 
the issue on appeal have been obtained and associated with 
the veteran's claims file; and neither the veteran nor his 
representative has contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim for service connection for degenerative joint 
disease of the left hip at this time.

Service Connection for Degenerative Joint Disease of the Left 
Hip

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain disabilities, including 
arthritis, if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's service treatment records are silent with 
respect to complaints related to the left hip or diagnosis of 
arthritis of the left hip.  On the report of medical history 
completed by the veteran at the time of his separation from 
service he reported that he intended to claim VA disability 
benefits for, inter alia, arthritis of the left hip.  His 
separation examination report, dated in March 2003, notes 
normal musculoskeletal system.

A VA examination was conducted in June 2003.  The veteran 
reported soreness of the left hip with a history of arthritis 
for the past ten years.  On examination, the hip joints were 
unremarkable and revealed full range of movements.  No 
diagnosis was made with respect to the left hip.

A private treatment record dated in November 2004 noted 
complaints of left lateral hip pain.  Examination showed 
tenderness over the left greater trochanteric bursa.  There 
was full internal and external rotation of the hip as well as 
full flexion and extension.  X-rays of the hip were negative.  
The diagnosis was left greater trochanteric bursitis.  A 
December 2004 treatment record noted that steroid injections 
had brought about fair improvement of his left hip symptoms.

After a thorough review of the record, the Board notes that 
there is no documented diagnosis of degenerative joint 
disease of the left hip either during service, within the 
first post-service year, or currently.  In fact, the only 
left hip diagnosis of record is of bursitis.

Given that there is no other medical evidence of record 
documenting current degenerative joint disease of the left 
hip, the record contains no evidence of current disability 
for VA compensation purposes.  In the absence of proof of 
current disability, there is no valid claim of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).


ORDER

Service connection for degenerative joint disease of the left 
hip is denied.


REMAND

The veteran's service treatment records show that in July 
2001 he complained of a 10 week history of right ankle pain.  
Right ankle strain was noted.  

A VA examination in June 2003 noted the veteran's reported 
history of degenerative joint disease and spur of the right 
ankle.  Examination showed slight pain with movement of the 
ankle.  The examiner diagnosed history of right ankle spur 
and pain, with normal X-ray.  Functional loss due to pain is 
mild.

A private treatment record dated in November 2004 noted right 
ankle pain; the examiner noted mild effusion and that X-rays 
showed post-traumatic arthritis with anterior spurring.  The 
assessment was right ankle osteoarthritis or post-traumatic 
arthritis.

Given that there appears to be some similarity between the 
complaints noted in service and the diagnosis of arthritis 
less than two years later, the Board finds that a VA medical 
examination with a nexus opinion is warranted before a final 
decision is issued with respect to this issue.  38 C.F.R. § 
3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and likely etiology of his current 
disability of the right ankle.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  Any indicated studies, 
including X-rays, should be conducted.  
The examiner should specify the nature of 
the veteran's current right ankle 
disability, and provide a medical opinion 
as to whether it is at least as likely as 
not that any current right ankle 
disability is related to the 
symptoms/findings noted in service, or is 
otherwise related to service.  The 
examiner must explain the rationale for 
all opinions given.

2.  Thereafter, re-adjudicate the claim 
for service connection for degenerative 
joint disease of the right ankle.  If it 
remains denied, the RO should issue an 
appropriate SSOC, and give the veteran and 
his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


